Citation Nr: 0613905	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-24 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for right lower extremity hemiparesis due to 
stroke, secondary to service-connected diabetes.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right upper extremity hemiparesis due to 
stroke, secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in January 
2003.  The veteran has never been provided with the 
notification requirements as proscribed by VCAA.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
that a claimant must, at a minimum, be notified that should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  

In order to comply with the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the information and evidence that 
is needed to substantiate the claim and who is responsible 
for providing it. 

The veteran is appealing the initial evaluations 
assigned for the right lower extremity hemiparesis and 
the right lower extremity hemiparesis.  The RO did not 
send a VCAA notice letter to the veteran informing him 
of what was necessary to prove an increased rating, 
prior to the initial rating decision.  As these 
questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that provides the 
veteran an explanation as to the type of evidence that 
is needed to establish entitlement to a higher initial 
disability rating and an effective date.  

The Board notes that the veteran has not been examined 
for his hemiparesis in three years.  This should be 
accomplished prior to the case being returned to the 
Board.


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Notification should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the veteran 
for right-sided hemiparesis since 
December 2002.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
neurology examination to assess the 
severity of the right-sided hemiparesis.  
The claims folder should be made 
available to the physician for review 
before the examination.  

Regarding the right lower 
extremity, the physician is to 
indicate whether the veteran has 
complete or incomplete paralysis of 
the right lower extremity.  If the 
veteran has incomplete paralysis of 
the right lower extremity, the 
examiner is to state whether the 
paralysis is mild, moderate, or 
severe.  The opinion should be 
based on the extent to which there 
is foot drop, slight droop of first 
phalanges of all toes, if the 
veteran cannot dorsiflex the foot, 
whether there extension (dorsal 
flexion) of proximal phalanges of 
toes is lost; whether abduction of 
the foot is lost, whether adduction 
is weakened; and whether anesthesia 
covers entire dorsum of foot and 
toes.  Adequate reasons and bases 
for the opinion rendered are to be 
provided.

Regarding the right upper 
extremity, the physician is to 
indicate whether the veteran has 
complete or incomplete paralysis of 
the right upper extremity.  If the 
veteran has incomplete paralysis of 
the right upper extremity, the 
examiner is to state whether the 
paralysis is mild, moderate, or 
severe.  The opinion should be 
based on the extent to which 
abduction of arm is possible, and 
the extent to which outward 
rotation is weakened.  Adequate 
reasons and bases for the opinion 
rendered are to be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





